Citation Nr: 1141909	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-18 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2008, the RO denied a rating in excess of 10 percent for the Veteran's service-connected knee condition.  In December 2009, the RO denied service connection for sleep apnea.

A Travel Board hearing was held in June 2011 with the Veteran in St. Petersburg, Florida, before the undersigned.   A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the claims on appeal.

Right Knee

During the June 2011 Travel Board hearing, the Veteran indicated that his knee disability had worsened since his last examination.  The Veteran was last afforded a VA examination in April 2008.  While additional records relating to the Veteran's disabilities have been associated with the claims file, this evidence alone is not sufficient to adjudicate the issues on appeal as it does not fully address the relevant rating criteria for his disabilities.

As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Sleep Apnea

The Veteran was afforded a VA examination in December 2009.  The examiner opined that diagnosed sleep apnea was not related to the Veteran's service-connected asthma, as the current medical literature did not consider asthma to be a cause of or aggravating factor of sleep apnea.

Since that time, the Veteran has submitted additional evidence, including an article which discusses the potential relationship between asthma and sleep apnea.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, because the examiner indicated that medical literature did not support a relationship between asthma and sleep apnea, and because the Veteran has presented medical literature discussing such a relationship, further development is warranted.  Specifically, the claims file should be forwarded to the December 2009 examiner for a supplemental opinion that addresses the evidence submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA orthopedic examination of his right knee.  The claims file should be made available to the examiner, and the examiner should note the review in the examination report.  
The examiner should provide a comprehensive examination of the right knee including range of motion, any additional limitation caused by pain, weakness, fatigue, or incoordination, episodes or indications of subluxation or instability, cartilage deficits, effusion, locking, or indications that cartilage has been removed.

2.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the December 2009 VA respiratory examination.  The examiner should review the claims folder, to include the article on asthma and sleep apnea submitted by the Veteran.  The examiner should then state whether the Veteran's currently diagnosed sleep apnea is proximately due to, the result of, or aggravated by his service-connected asthma.

The examiner should review the entire record, including the Veteran's service treatment records and post-service records, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination, and the examiner should comply with the above instructions.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 1).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


